         Case 3:18-cr-00333-VLB Document 231 Filed 08/27/20 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                 :
                                         :
        v.                               :          Case No. 3:18cr333(VLB)
                                         :
AMBER FOLEY                              :

             RECOMMENDED RULING ADDRESSING THE DEFENDANT’S
                      COMPETENCY TO STAND TRIAL

      On April 8, 2020, United States District Judge Vanessa L. Bryant referred this

case to the undersigned to conduct a competency hearing pursuant to 18 U.S.C. §§

4241(c) and 4247(d). For the reasons set forth below, the undersigned finds that the

defendant is competent to stand trial.

I.    Background

      On January 18, 2018, the defendant, Amber Foley, was arrested based on a

complaint charging her with distribution of child pornography, in violation of 18 U.S.C.

§ 2252(a)(2). (Doc. No. 1). The Court (Martinez, J.) released the defendant on bond on

January 19, 2018, and, though her conditions of release have changed over time and

there have been multiple bond revocation hearings, she has remained released on

conditions since that date. (Doc. Nos. 12 and 15). The defendant filed numerous

motions to continue the probable cause hearing to allow for more time for the parties

to discuss a possible pre-indictment resolution to this case. Although a guilty plea

was scheduled to proceed on December 7, 2018, it never went forward. (Doc. No. 77).

      On December 19, 2018, a grand jury returned an indictment against the

defendant charging her in Count One with production of child pornography, in

violation of 18 U.S.C. § 2251(a) and in Count Two with distribution of child

pornography, in violation of 18 U.S.C. § 2252(a)(2). (Doc. No. 74). The Court scheduled
                                             1
         Case 3:18-cr-00333-VLB Document 231 Filed 08/27/20 Page 2 of 7



jury selection for March 29, 2019. (Doc. No. 86). The defendant filed a motion to

continue, which the Court granted, moving jury selection to July 16, 2019. (Doc. No.

96). The Court granted a second motion to continue filed by the defendant and moved

jury selection first to November 19, 2019 and then to November 25, 2019. (Doc. Nos.

103 and 131). After the defendant filed a motion seeking to have the district judge

recused from the case, the Court terminated jury selection and then, after denying the

disqualification motion, rescheduled it for January 28, 2020. (Doc. Nos. 149 and 152).

      On January 30, 2020, the Court granted the defendant’s motion for a psychiatric

examination. In particular, the Court found that there was reasonable cause to order

a competency determination pursuant to 18 U.S.C. § 4241(a). (Doc. No. 172). On

February 4, 2020 and February 7, 2020, the Court appointed Dr. Madelon Baranoski, a

clinical psychologist, and Dr. Howard Zonana, a forensic psychiatrist, to conduct a

psychiatric examination and file a psychiatric report to aid in the competency

determination. (Doc. Nos. 179 and 182). On March 19, 2020, the Court ordered the

psychiatric report to be filed on the docket under seal, and defense counsel filed the

report that same day. (Doc. Nos. 188 and 189).

      On March 24, 2020, the parties filed a joint motion for a telephonic competency

hearing, which the Court denied on March 26, 2020. (Doc. No. 192). Pursuant to the

District Court’s March 24, 2020 General Order regarding the exigent circumstances

created by the COVID-19 public health emergency, the Court scheduled the in-person

competency hearing for May 18, 2020 and indicated that jury selection would go

forward on June 16, 2020 if the defendant was found competent. (Id.)

      On April 8, 2020, the Court vacated its scheduling order and referred this case

to the undersigned to conduct a competency hearing. (Doc. No. 198). After

                                          2
         Case 3:18-cr-00333-VLB Document 231 Filed 08/27/20 Page 3 of 7



considering whether to conduct the competency hearing via audio or video due to the

COVID-19 pandemic, the Court acknowledged the government’s objection to

proceeding remotely and scheduled an in-person competency hearing for May 22,

2020. (Doc. Nos. 202 and 203). On April 30, 2020, the Court postponed the competency

hearing to June 15, 2020 because the District Court’s new General COVID-19 Order

prohibited any in-person criminal proceeding from going forward until after June 15,

2020. (Doc. No. 206; see also Doc. 208).

      The defendant filed a motion for reconsideration asking the Court to go forward

with the competency hearing via audio or video in May 2020, and the Court held a

video hearing on May 11, 2020 to consider oral argument on the motion. (Doc. Nos.

205 and 211). On May 19, 2020, the Court issued an order denying the motion for

reconsideration and agreeing with the government’s argument that the Cares Act did

not specifically identify competency hearings as the type of court proceedings that

could be conducted by video if the defendant consents and waives the right to be

physically present in the courtroom. (Doc. No. 214). Though the Court found that it

was not clear that the defendant had a right under Fed. R. Crim. P. 43 to be physically

present in a courtroom for a competency hearing, it concluded that it was not

comfortable going forward with the hearing by video because the defendant herself

did not have access to an electronic device which would allow for her to participate

in the hearing by video. (Id.). In addition, the Court postponed the in-person hearing

to July 27, 2020 to “allay, to some degree, any concerns that the parties and the

witnesses have about coming to the courthouse for” the proceeding. (Id.) The Court

subsequently clarified that it intended to conduct the entire hearing fully in a

courtroom and did not plan to use video conferencing for any purpose, including the

                                           3
            Case 3:18-cr-00333-VLB Document 231 Filed 08/27/20 Page 4 of 7



testimony of witnesses. (Doc. No. 223). Jury selection has since been postponed to

September 15, 2020. (Doc. No. 217).

       On July 27, 2020, the Court held the competency hearing. Drs. Baranoski and

Zonana both testified. In addition, the Court considered the March 18, 2020 psychiatric

report and Dr. Zonana’s notes from his July 21, 2020 telephonic interview with the

defendant. (See Doc. No. 225). 1 Both Dr. Baranoski and Dr. Zonana opined in the

March 18, 2020 report and their testimonies that the defendant was competent to stand

trial. The government agrees with this conclusion, and defense counsel has taken no

position.

II.    Discussion

       A court must declare a criminal defendant incompetent to stand trial if it finds "by

a preponderance of the evidence that the defendant is presently suffering from a

mental disease or defect rendering h[er] mentally incompetent to the extent that [s]he

is unable to understand the nature and consequences of the proceedings against h[er]

or to assist properly in h[er] defense." 18 U.S.C. § 4241(d). For a defendant to be

considered competent to stand trial, the defendant “must have (1) ‘sufficient present

ability to consult with h[er] lawyer with a reasonable degree of rational understanding’

and (2) ‘a rational as well as factual understanding of the proceedings against h[er].’”

United States v. Nichols, 56 F.3d 403, 410 (2d Cir. 1995) (quoting Dusky v. United

States, 362 U.S. 402, 402 (per curiam); United States v. Hemsi, 901 F.2d 293, 295 (2d

Cir. 1990)).   In assessing competency, "the district court may rely on a number of


1
 At the start of the competency hearing, the parties asked that the Court not mark, as exhibits, the
March 18, 2020 psychiatric report and Dr. Zonana’s July 21, 2020 notes because those documents were
available to the Court as sealed documents on the docket, and the parties were concerned about the
necessity of sealing the documents again if they were admitted separately as exhibits. The Court
agreed and clarified that it would consider these two documents as if they had been admitted as full
exhibits during the hearing.
                                                 4
          Case 3:18-cr-00333-VLB Document 231 Filed 08/27/20 Page 5 of 7



factors, including medical opinion and the court's observation of the          defendant's

comportment." Nichols, 56 F.3d at 411 (citing Hemsi, 901 F.2d at 295). The court

reaches a competency determination by a preponderance of the evidence. United

States v. Morrison, 153 F.3d 34, 46 (2d Cir. 1998) (citing Nichols, 56 F.3d at 410 & 418;

18 U.S.C. § 4241(d)).

      After reviewing the March 18, 2020 psychiatric report and Dr. Zonana’s notes

from his and Dr. Baranoski’s July 21, 2020 telephone interview with the defendant,

and based on a consideration of the credible testimony of Drs. Baranoski and Zonana,

the Court concludes that (1) the defendant is not suffering from a mental disease or

defect rendering her mentally incompetent; and (2) the defendant is able to

understand the nature and consequences of the proceedings against her and to assist

properly in her defense. 18 U.S.C. § 4241(d). As both Dr. Baranoski and Dr. Zonana

explained, the defendant fully understands terms of the proposed plea agreement, the

potential penalties she faces if she is convicted after trial, her various trial rights, the

evidence against her and her own view of her culpability in this case. She has

consistently articulated rational reasons for proceeding to trial and a rational

understanding of the consequences of proceeding to trial, both in terms of the

potential penalties and in terms of what she can hope for from a jury’s consideration

of the evidence. The March 18, 2020 report was quite clear in its conclusion that the

defendant is competent to stand trial, and each doctor testified credibly in response

to probing questioning that they believed, in their expert opinions, that the defendant

is competent to stand trial.

      Though defense counsel takes no position as to competence and defers to the

Court on the ultimate decision on this issue, he suggests that the Court should apply

                                             5
          Case 3:18-cr-00333-VLB Document 231 Filed 08/27/20 Page 6 of 7



the standard of “decisional competence” discussed in an academic article he filed as

part of his post-hearing memorandum. Though the Court agrees with the government

that the correct standard to apply is articulated in 18 U.S.C. § 4241(d) and by the

Second Circuit in United States v. Nichols, 56 F.3d 403, it is important to note that,

even under the standard advocated by defense counsel, the defendant is competent

to stand trial.

       As the government points out in its post-hearing memorandum, the evidence

presented through the testimony of the witnesses at the competency hearing

established that the defendant is making competent decisions. She has been

unwilling to accept any plea offered by the government because she wants to fight for

custody of, or visitation with, her children and has no interest in being in the

community without them. She even indicated that, had the plea offer involved far less

jail time, she would have been willing to accept it. Dr. Baranoski explained that the

defendant was acting rationally because she believed she might have a better

argument against termination of her parental rights if she was sentenced to a low

prison term or just probation. That might be an indication that the government did not

believe her conduct was very serious. Dr. Baranoski testified that the defendant has

the ability to make rational decisions and the fact that she might make a decision that

her attorney or the examining doctors might disagree with does not render her

incompetent to stand trial. Both doctors explained that the defendant clearly

understood the consequences of going to trial, the higher penalties she could face,

and the risks of being convicted by a jury. She rationally explained that she was

unwilling to plead guilty if it meant admitting to something she did not do and that she

was not interested in accepting any plea offer with a long prison term if it meant that

                                           6
          Case 3:18-cr-00333-VLB Document 231 Filed 08/27/20 Page 7 of 7



she would not see her children after she was released from prison.

III.   Conclusion

       For the reasons set forth above, the undersigned recommends that the

defendant be found competent to stand trial.

       This is a recommended ruling. See FED. R. CIV. P. 72(b)(1). Any objections to this

recommended ruling must be filed with the Clerk of the Court within fourteen (14) days

after filing of such order. See D. CONN. L. CIV. R. 72.2(a). Any party receiving notice or

an order or recommended ruling from the Clerk by mail shall have five (5) additional

days to file any objection. See D. CONN. L. CIV. R. 72.2(a). Failure to file a timely

objection will preclude appellate review. See 28 U.S.C. §636(b)(1); Rules 6(a) & 72 of

the Federal Rules of Civil Procedure; D. CONN. L. CIV. R. 72.2; Impala v. United States

Dept. of Justice, 670 F. App’x 32 (2d Cir. 2016) (summary order) (failure to file timely

objection to Magistrate Judge’s recommended ruling will preclude further appeal to

Second Circuit); Small v. Secretary of H.H.S., 892 F.2d 15 (2d Cir. 1989) (per curiam).

       Dated this 27th day of August, 2020 at New Haven, Connecticut.



                                         /s/ Robert M. Spector
                                         Robert M. Spector
                                         United States Magistrate Judge




                                            7
